                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
__________________________________________
THE ESTATE OF DAVID HENNIS, et. al.,       :
                                           :  Civ. No. 16-4216 (RBK) (AMD)
            Plaintiffs,                    :
                                           :
      v.                                   :  OPINION
                                           :
WARDEN ROBERT BALICKI, et al.,             :
                                           :
            Defendants.                    :
__________________________________________:

ROBERT B. KUGLER, U.S.D.J.

       This matter comes before the Court by way of Plaintiffs, the Estate of David Hennis by and

through its administrator, Patricia Hennis, and Ms. Hennis in her own right’s (collectively

“Plaintiff”) Complaint, asserting violations of the Eighth and Fourteenth Amendments, under 42

U.S.C. § 1983, and related state law claims. Presently before the Court are Defendants’ motion

for summary judgment (ECF No. 168), Third Party Defendant CFG Health Systems, LLC’s

(“CFG”) motion for summary judgment (ECF No. 183), and their respective motions to seal

various exhibits (ECF Nos. 170, 187). The respective parties filed oppositions (ECF Nos. 174,

186), as well as replies (ECF Nos. 179, 190). For the reasons set forth below, the Court will grant

Defendants’ motion for summary judgment, deny as moot CFG’s motion for summary judgment,

and grant the motions to seal as unopposed.

                                    I.      BACKGROUND

       As the parties are intimately familiar with the facts of this case, and because the Court has

already set forth the background of this matter in an earlier Opinion (ECF No. 105), the Court will

only state those facts necessary to address the instant motions.
        This case arises from the suicide of David Hennis, during his pretrial detention at the

Cumberland County Jail. On or about July 22, 2014, Mr. Hennis received aggravated assault and

related charges, and underwent an intake screening at the jail. Mr. Hennis did not appear

despondent or exhibit any bizarre behavior during that screening.

       He then underwent a mental health screening with CFG staff where he denied having any

thoughts or plans to commit suicide, depression, mental health treatment, psychiatric

hospitalization, or any bizarre behavior. Additionally, Mr. Hennis did not appear to be under the

influence of alcohol or drugs, and was neat, alert, clean, oriented, and had appropriate speech and

mood. After intake, Officials placed Mr. Hennis in general population with a referral for substance

abuse issues.

       On July 25, 2014, Mr. Hennis reported a shoulder injury from a fall, but his medical reports

were normal. At some point, staff had placed Mr. Hennis into the medical segregation unit. On

July 30, 2014, staff cleared Mr. Hennis to return to general population but he remained in the

medical segregation unit either waiting for an x-ray or for the completion of lunch service.

       During the morning of July 30, 2014, Officer Rena Miller was responsible for watching

the medical unit and conducted cell checks every twenty to thirty minutes. In particular, she

conducted checks at 11:30 a.m. and 11:52 a.m., but Plaintiff alleges that “there were no inmates to

check that morning,” as all inmates had moved to a different area for construction work. (ECF No.

174-1, at ¶ 79).

       At around noon that day, Officer Miller began serving lunch and then either she or a nurse,

discovered Mr. Hennis hanging with a sheet around his neck. Officer Miller rapidly called an

emergency code and staff responded immediately for assistance. Staff quickly cut down Mr.




                                                2
Hennis, used a defibrillator, and performed CPR until the paramedics arrived minutes later.

Officials took Mr. Hennis to the Inspira Health Center and was pronounced dead at 1:16 p.m.

       The Cumberland County Prosecutor’s Office (“CCPO”) investigated the incident and

found that Mr. Hennis had hung himself from a metal conduit located in the medical segregation

unit. The jail had installed the conduit earlier that same day.

       Among the interviews, CCPO interviewed inmate David Ledbetter, who said that Mr.

Hennis appeared stressed, feared returning to general population, and sought to stay in the medical

unit or a transfer to a psychiatric hospital. Inmate Ledbetter overheard Mr. Hennis having a

conversation with another inmate, where the other inmate discussed a prior transfer to a psychiatric

hospital following a suicide attempt. Consequently, the parties dispute whether an intentional or

accidental suicide occurred, i.e., whether Mr. Hennis sought to stage a suicide attempt in order to

receive a transfer to a psychiatric hospital.

       After a tortured procedural history set forth in the Court’s earlier Opinion, (ECF No. 105,

5–19), the Court dismissed with prejudice CFG as a direct defendant on statute of limitations

grounds. The Court also issued monetary sanctions against Plaintiff’s counsel for his extreme

carelessness and material misstatements with regard to CFG. (ECF No. 106).

       Defendants then filed a third-party complaint against CFG. (ECF No. 128). At the

conclusion of discovery, Defendants and CFG filed their respective motions for summary

judgment.

                               II.      STANDARD OF REVIEW

       A court should grant summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Tolan v. Cotton, 572 U.S. 650, 656–57 (2014). In deciding a motion for



                                                  3
summary judgment, a court must construe all facts and inferences in the light most favorable to

the nonmoving party. See Cotton, 572 U.S. at 657. The moving party bears the burden of

establishing that no genuine issue of material fact remains. See Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986). “[W]ith respect to an issue on which the nonmoving party bears the burden

of proof,” the moving party may discharge its burden “by ‘showing’—that is, pointing out to the

district court—that there is an absence of evidence to support the nonmoving party’s case.” Id. at

325.

       If the moving party meets its threshold burden, the opposing party must present actual

evidence that creates a genuine issue as to a material fact for trial. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986); see also Fed. R. Civ. P. 56(c) (setting forth types of evidence that

may show that genuine issues of material fact exist). The non-moving party must at least present

probative evidence from which the jury might return a verdict in his favor. Anderson, 477 U.S. at

257. Where the non-moving party fails to “make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial,” the movant is entitled to summary judgment. Celotex, 477 U.S. at 322. “[U]nsupported

allegations . . . and pleadings are insufficient to repel summary judgment.” Schoch v. First Fid.

Bancorporation, 912 F.2d 654, 657 (3d Cir. 1990).

                                        III.    DISCUSSION

       Before discussing the merits, the Court must address the deficiencies within Plaintiff’s

opposition, which complicate the task before the Court and act to Plaintiff’s great detriment. Under

Rule 56(c)(1)(A), any party asserting that a fact is or is not in dispute must support that assertion

by “citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations . . . , admissions,

interrogatory answers, or other materials.” (emphasis added).
                                                 4
       When parties fail to follow Rule 56, a court may “(1) give an opportunity to properly

support or address the fact; (2) consider the fact undisputed for purposes of the motion; (3) grant

summary judgment if the motion and supporting materials—including the facts considered

undisputed—show that the movant is entitled to it; or (4) issue any other appropriate order.” Fed.

R. Civ. P. 56(e).

       Local Civil Rule 56.1(a) supplements the federal rule and provides in relevant part:

               The opponent of summary judgment shall furnish, with its
               opposition papers, a responsive statement of material facts,
               addressing each paragraph of the movant’s statement, indicating
               agreement or disagreement and, if not agreed, stating each material
               fact in dispute and citing to the affidavits and other documents
               submitted in connection with the motion; any material fact not
               disputed shall be deemed undisputed for purposes of the summary
               judgment motion.

(emphasis added).

       Additionally, an “opponent may . . . furnish a supplemental statement of disputed material

facts, in separately numbered paragraphs citing to the affidavits and other documents submitted in

connection with the motion, if necessary to substantiate the factual basis for opposition.” Id.

(emphasis added).

       Stated differently, expressing a general disagreement “without identifying the facts

disputed and without [citing] to evidence in the record that raises an issue of fact regarding that

point, is insufficient to survive summary judgment.” Malik v. Hannah, 799 F. Supp. 2d 355, 358

(D.N.J. 2011) (emphasis added); see, e.g., Juster Acquisition Co., LLC v. N. Hudson Sewerage

Auth., No. 12–3427, 2014 WL 268652, at *5 n. 4 (D.N.J. Jan. 23, 2014) (admonishing the

defendant for falsely claiming that facts were in dispute, and noting that “any statement that is not

explicitly denied with a proper citation to the record in a responsive Rule 56.1 statement is deemed




                                                 5
admitted.”); Walters v. Carson, No. 11–6545, 2013 WL 6734257, at *9 n.11 (D.N.J. Dec.19,

2013).

         With those principles in mind, Plaintiff’s responsive statement of material facts only denies

or partially denies 23 of the 1061 paragraphs with any citations to the record. (ECF No. 174-1).

The rest of Plaintiff’s denials, “attempt[] to dispute a fact asserted and supported from the record

by Defendants, without supporting [her] position with a citation to the record.” See Soto-Muniz v.

Corizon, Inc., No. 10-3617, 2015 WL 1034477, at *3 n.3 (D.N.J. Mar. 10, 2015), aff’d sub nom.

Soto-Muniz v. Martin, 665 F. App’x 226 (3d Cir. 2016).

         Moreover, in 16 of the 23 remaining paragraphs in “dispute,” Plaintiff is “attempting to

deny a fact not actually asserted by Defendants.” Id.; (See ECF No. 174-1, at ¶¶ 13, 15, 27, 31, 33,

40, 53, 66, 68, 79, 84, 92, 93, 94, 97, 100). In these instances, Plaintiff submits a general denial,

and then cites to, at best, supplemental related information. Although the Court will consider this

supplemental information, such evidence is insufficient to dispute their respective facts in

question. See, e.g., Soto-Muniz, 2015 WL 1034477, at *3, Juster, 2014 WL 268652, at *5 n. 4.

Accordingly, the Court will regard the entirety of Defendants’ statement of facts, with the

exception of Paragraphs 34, 62, 65, 80, and 82, as undisputed for the purpose of Defendants’

motion for summary judgment.

         Additionally, as Plaintiff did not file a supplemental statement of facts under Local Rule

56.1(a), the Court will only consider the alleged facts in Plaintiff’s brief that have proper citations

to the record. See Fed. R. Civ. P. 56(c)(1)(A), 56(e); Malik, 799 F. Supp. 2d at 358. That said,




1
  According to Defendants, although their statement of facts concludes with Paragraph 101, the
statement contains 106 paragraphs, due to mis-numbering. (ECF No. 179, at 4 n.2). For ease of
reference, the Court will use the erroneous numbering, as Plaintiff has, and will clarify if the
paragraph at issue is mis-numbered.
                                                  6
Plaintiff’s brief sets forth a nine-page litany of allegations, nearly all of which, have no citations

to the record. (ECF No. 174, at 4–12). Astonishingly, Defendants emphasized these failures in

their reply, and yet Plaintiff appears to have made no effort to remedy these deficiencies.

       With that in mind, the most substantive remaining allegations within Plaintiff’s brief are at

best, wild misrepresentations of the cited material, and are at worst, deliberate attempts to deceive

the Court. (ECF No. 174, at 6–7, 12–13). For example, on pages six and seven of her opposition,

Plaintiff appears to have combined bits of deposition testimony and then added her own

conclusions, to manufacture damning quotations from Defendants’ expert, Tracy Reed. (Id. at 6-

7). The Court takes this opportunity to remind Plaintiff’s counsel, Conrad J. Benedetto, of his duty

of candor towards this tribunal. Under New Jersey Rule of Professional Conduct 3.3(a), a “lawyer

shall not knowingly . . . make a false statement of material fact . . . to a tribunal . . . [or] offer

evidence that the lawyer knows to be false.”

   A. Municipal Liability Under § 1983

       Turning then to the merits, the Cumberland County argues that summary judgment is

appropriate because Plaintiff has failed to support her claim against a local government entity

under § 1983.

         To succeed on a § 1983 claim, a plaintiff must allege two things: first, a violation of a

right under the Constitution, and second, that a “person” acting under color of state law committed

the violation. West v. Atkins, 487 U.S. 42, 48 (1988); Piecknick v. Com. of Pa., 36 F.3d 1250,

1255–56 (3d. Cir. 1994). The Supreme Court has established that § 1983’s definition of “person”

includes municipalities and other local government entities. Monell v. Dep’t of Soc. Servs. of N.Y.,

436 U.S. 658, 690 (1978).




                                                  7
       A plaintiff may not, however, hold a local government unit “liable for the unconstitutional

acts of its employees on a theory of respondeat superior.” Thomas v. Cumberland Cty., 749 F.3d

217, 222 (3d Cir. 2014). To hold such an entity liable under § 1983, plaintiffs must demonstrate

that a local government unit adopted a policy or custom and that such policy or custom had been

“the moving force” behind the deprivation of their constitutional rights. See Monell, 436 U.S. at

694.

       Municipal policy generally requires that a local governing body’s officers officially adopt

and promulgate a “statement, ordinance, regulation, or decision.” Id. at 690. A municipal custom,

although lacking the formal approval of a policy, refers to those official practices which are “so

permanent and well settled as to constitute . . . the force of law.” Id. at 691.

       Under certain circumstances, a municipality’s failure to properly train its employees and

officers can amount to a “custom” under § 1983. See City of Canton v. Harris, 489 U.S. 378, 388

(1989). When a plaintiff alleges that a policy “concerns a failure to train or supervise municipal

employees, liability under section 1983 requires a showing that the failure amounts to ‘deliberate

indifference’ to the rights of persons with whom those employees will come into contact.” Thomas,

749 F.3d at 222 (quoting Carter v. City of Phila., 181 F.3d 339, 357 (3d Cir. 1999)). “A pattern

of similar constitutional violations by untrained employees is ‘ordinarily necessary’ to demonstrate

deliberate indifference for purposes of failure to train.” Connick v. Thompson, 563 U.S. 51, 62

(2011) (quoting Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 409 (1997)).

       The “first inquiry in any case alleging municipal liability under § 1983 is . . . whether there

is a direct causal link between a municipal policy or custom and the alleged constitutional

deprivation.” Canton, 489 U.S. at 385. In the present case, Plaintiff alleges that Cumberland




                                                   8
County developed policies or customs, such as a failure to train, that caused a deprivation of Mr.

Hennis’ constitutional rights under the Fourteenth Amendment. (ECF No. 26, at 6).

       To state a Fourteenth Amendment2 claim for deliberate indifference resulting in suicide, a

plaintiff must show: “(1) that the individual had a particular vulnerability to suicide, meaning that

there was a strong likelihood, rather than a mere possibility,” that the individual would attempt

suicide; “(2) that the prison official knew or should have known of the individual’s particular

vulnerability; and (3) that the official acted with reckless or deliberate indifference, meaning

something beyond mere negligence, to the individual’s particular vulnerability.” Palakovic v.

Wetzel, 854 F.3d 209, 223 (3d Cir. 2017). Cumberland County may satisfy its burden for summary

judgment by showing “that there is an absence of evidence to support the nonmoving party’s case,”

and does so here, with proper citations to the record. See Celotex, 477 U.S. at 325; (ECF No. 168-

1).

       With those principles in mind, Plaintiff’s most apparent failure is that she has failed to

provide evidence to show that any official committed an underlying Fourteenth Amendment

violation. In her brief, Plaintiff alleges that the intake officer who evaluated Mr. Hennis did not

receive proper training, was incapable of conducting a proper screening, and should have known

of Mr. Hennis’ particular suicide risk. (ECF No. 174, at 6). Similarly, Plaintiff contends that the

nurse who performed Mr. Hennis’ medical evaluation, failed to properly review his medical

history, failed to conduct a comprehensive mental health evaluation, and should have known of

his particular suicide risk. (Id. at 7). Plaintiff also vaguely implies that other officers and nurses




2
  From the papers, it appears that Mr. Hennis was a pretrial detainee at the time of the events in
question. To the extent Plaintiff seeks to raise corresponding Eighth Amendment deliberate
indifference claims (ECF No. 26, at 6–7), the Court will dismiss those claims as they only apply
to inmates who have received their conviction and sentence.
                                                  9
failed to receive proper suicide prevention training, failed to harm proof the medical segregation

unit, failed to have the required “cut down tool,” and should have known of his particular suicide

risk. (Id. at 8; ECF No. 174-1, at ¶ 85).

        Consequently, while these allegations provide interesting speculation, counsel’s

unsubstantiated assertions of “fact” do not constitute evidence for the purpose of summary

judgment. E.g., Versarge v. Twp. of Clinton N.J., 984 F.2d 1359, 1370 (3d Cir. 1993). Indeed, in

the entirety of Plaintiff’s brief and responsive statement of facts, there are no citations to the record

regarding the alleged underlying constitutional violations. If Plaintiff deposed the officers and

nurses at issue, there are no citations to their depositions or other competent evidence. (ECF No.

174, at 6–13). Nor does the Court have any obligation “to scour the entire record to find a factual

dispute.” E.g., Dawley v. Erie Indemnity Co., 100 F. App’x 877, 881 (3d Cir. 2004).

        As a result, assuming arguendo that Plaintiff has evidence to support the existence of a

municipal policy or custom, she fails to raise evidence of an underlying constitutional deprivation.

Stated differently, Plaintiff fails to demonstrate a “direct causal link” between the policy or custom

and Mr. Hennis’ death. See Canton, 489 U.S. at 385.

        That said, Plaintiff also fails to offer any competent evidence regarding Cumberland

County’s customs and policies. In her brief, Plaintiff suggests that the County failed to learn from

prior jail suicides and failed to properly train its employees, but again fails to cite to anything

relevant in the record.

        In fact, Plaintiff offers no evidence of prior similar constitutional violations, referring only

to Estate of Watson by & through Lloyd v. Cumberland Cty., No. 16-6578, 2018 WL 1064208, at

*1 (D.N.J. Feb. 27, 2018), which involved a suicide at the jail nearly two years after Mr. Hennis’




                                                   10
death. (ECF No. 174-1 ¶ 60; ECF No. 174, at 10 (citing to deposition testimony about the failure

to prevent Mr. Watson’s suicide)).

       As to the various alleged training failures, Plaintiff only offers evidence regarding a failure

to provide CPR training. (ECF No. 174-1 ¶¶ 31, 34). Plaintiff, however, fails to explain or offer

evidence as to how CPR training impacts this case, i.e., whether poor CPR training contributed to

Mr. Hennis’ death.

       If Plaintiff possesses evidence to rebut any of these conclusions, such evidence is well

concealed from this Court. Accordingly, the Court will grant summary judgment on Plaintiff’s

Monell claim against the County.

       Moreover, because the New Jersey Legislature modeled the New Jersey Civil Rights Act

(“NJCRA”) after 42 U.S.C. § 1983 and created a private cause of action for violations of civil

rights under either the United States or New Jersey Constitutions, courts interpret NJCRA claims

“analogously to § 1983.” Fisher v. Pratt, No. 19-273, 2019 WL 519569, at *5 (D.N.J. Feb. 11,

2019). Consequently, the Court will grant summary judgment on Plaintiff’s corresponding

NJCRA claims.

   B. Claims Against Warden Balicki

       Next, Defendant Balicki argues that Plaintiff fails to raise evidence in support of a

Fourteenth Amendment deliberate indifference claim against him. The Court has reviewed the

submissions and finds that Defendant Balicki has met his threshold burden to show “that there is

an absence of evidence to support the [Plaintiff]’s case,” with proper citations to the record. See

Celotex, 477 U.S. at 325.

       As a general rule, government officials are not liable for the unconstitutional conduct of

their subordinates under a theory of respondeat superior. See Ashcroft v. Iqbal, 556 U.S. 662, 676



                                                 11
(2009); Monell, 436 U.S. at 691 (finding no vicarious liability for a municipal “person” under 42

U.S.C. § 1983); Robertson v. Sichel, 127 U.S. 507, 515–16 (1888) (“A public officer or agent is

not responsible for the misfeasances or position wrongs, or for the nonfeasances, or negligences,

or omissions of duty, of subagents or servants or other persons properly employed by or under

him, in discharge of his official duties”).

       Instead, there are two ways in which supervisors may be liable for the unconstitutional acts

of their subordinates. First, liability may attach if a supervisor, “with deliberate indifference to the

consequences, established and maintained a policy, practice or custom which directly caused [the]

constitutional harm.” A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d

Cir. 2004) (quoting Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720, 725 (3d Cir. 1989)).

Under the second approach, a supervisor “may be personally liable if he participated in violating

[] rights, directed others to violate them, or, as the person in charge, had knowledge of and

acquiesced in the subordinates’ unconstitutional conduct.” Estate of Moore v. Cumberland Cty.,

No. 17-2839, 2018 WL 1203470, at *4 (D.N.J. Mar. 8, 2018).

       Here, Plaintiff alleges that Defendant Balicki maintained a policy, practice, or custom,

which involved failing to properly train his officers “on Suicide Prevention, CPR, and basic

functions such as filling out intake forms” and failing to ensure that they understood existing

policies and procedures. (ECF No. 174, at 13).

       As discussed above, however, Plaintiff fails to cite to any competent evidence regarding

the actions of Defendant Balicki’s subordinates. Without evidence of an underlying constitutional

violation, Plaintiff cannot establish the requisite causal link to maintain an action for supervisory

liability. See, e.g., Luzerne, 372 F.3d at 586.




                                                  12
       Once again, if Plaintiff possesses evidence to rebut any of these conclusions, she has failed

to provide such evidence in accordance with Rule 56(c)(1)(A) and Local Rule 56.1(a).

Accordingly, the Court will grant summary judgment as to Plaintiff’s § 1983 claims and

corresponding NJCRA claims, against Defendant Balicki.

       Additionally, because Plaintiff concedes that it is appropriate to do so, the Court will

dismiss her claims against the John Doe officers at this time. (ECF No. 174, at 18).

   C. Remaining State Law Claims

       Next, Defendants contend that Plaintiff has failed to raise evidence in support of her

negligence claims. The Court has reviewed the submissions and finds that Defendants have met

their threshold burden to show “that there is an absence of evidence to support” Plaintiff’s

negligence claims. See Celotex, 477 U.S. at 325.

       To sustain a negligence claim, Plaintiff must raise evidence to establish four elements: (1)

a duty of care, (2) a breach of that duty, (3) proximate causation, and (4) actual damages. Townsend

v. Pierre, 221 N.J. 36, 51 (2015).

       Assuming arguendo that Defendants had a duty to keep Mr. Hennis “safe and secure at the

jail” and then breached that duty through various failures to train, Plaintiff fails to raise evidence

to show that these breaches caused their subordinates’ alleged conduct. (ECF No. 174, at 17). As

discussed above, although Plaintiff accuses various officers and nurses of tortious conduct, her

counsel did not provide any citations to support these allegations.          Once again, counsel’s

unsubstantiated assertions of “fact” do not constitute evidence for the purpose of summary

judgment. E.g., Versarge, 984 F.2d at 1370.

       Accordingly, the Court will grant summary judgment on Plaintiff’s negligence claims.

Finally, as Plaintiff has no remaining standalone claims, the Court will dismiss her survivorship



                                                 13
and wrongful death claims, which are derivative claims. See, e.g., White v. City of Vineland, No.

16-8308, 2018 WL 4583509, at *8 (D.N.J. Sept. 24, 2018) (“Claims of ‘survivorship’ or ‘wrongful

death’ are ‘derivative’ and therefore must be dismissed when the underlying claims have been

dismissed.”); Abramson v. Ritz-Carlton Hotel Co., LLC, No. 09-3264, 2011 WL 2149454, at *5

(D.N.J. May 31, 2011), aff’d, 480 F. App’x 158 (3d Cir. 2012).

                                       IV.     CONCLUSION

       For the foregoing reasons, the Court will grant Defendants’ motion for summary judgment,

deny as moot CFG’s motion for summary judgment, and grant the motions to seal as unopposed.

If Plaintiff possesses evidence to substantiate her allegations, it is unfortunate that she must once

again bear a heavy price for her counsel’s shortcomings. An appropriate Order follows.


Dated: December 18, 2019


                                                              s/Robert B. Kugler
                                                              ROBERT B. KUGLER
                                                              United States District Judge




                                                 14
